DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 9 March 2022 has been entered.  Claims 1-16 and 28-31 are pending examination.  
The previous claim objection and rejection under 35 U.S.C. 112(b) has been withdrawn in light of Applicants’ amendment filed 9 March 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Omenetto et al. (WO 2015/134865).
Regarding claims 1, 11, 16 and 30, Omenetto et al. disclose a perishable food product including fresh fruits and vegetables, meat products, grains, nuts, dairy products, beverages or processed foods comprising a protein-based coating material (i.e. silk fibroin) ([0028]-[0030], [0043]-[0050]).  Omenetto et al. disclose that the silk fibroin coating material is prepared as an aqueous (i.e. water) solution with the silk fibroin dissolved therein ([0092]).  
Omenetto et al. disclose wherein the solution with the silk fibroin dissolved therein has a final concentration of about 0.1 to 20% by weight ([0092]).  
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042]).   In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa. 
Here, Omenetto et al. clearly disclose a range overlapping with the claimed range of 10 kDa-600 kDa (claim 16).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  While Omenetto et al. does not precisely disclose the claimed ratio of silk fibroin fragments, given Omenetto et al. disclose silk fibroin peptides having an average molecular weight ranging between about 50 kDa and about 400 kDa, it would have been obvious to one of ordinary skill in the art to have selected any range including between 1% and 10% of the silk fibroin fragments within the silk fibroin solution to have a molecular weight of over 400 kDa and between 10% and 45% of the silk fibroin fragments with the silk fibroin solution have a molecular weight of over 300 kDa.  
Regarding claims 2 and 3, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose coating the perishable food products with the aqueous solution comprising silk fibroin ([0094]).  Omenetto et al. disclose that the coating may be carried out by any suitable means including dip-coating, spray-coating, or brushing on ([0094]).  
Regarding claim 4, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose a perishable food product, including beverages, wherein at least part of which is in contact with a biopolymer-based coating material ([0029], claim 31).  
Given Omenetto et al. disclose wherein the perishable food product is a beverage, it necessarily follows that the silk fibroin, when deposited, would be mixed into the beverage to some extent.
Regarding claim 5, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose embodiments wherein the coating is not annealed (i.e. optionally annealed, crossed-linked, or both – [[0095]).
Regarding claim 6, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose wherein the coating completely ensheathe all surfaces of the perishable food product ([0102]).
Regarding claim 7, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose wherein the silk fibroin coating is air dried post-deposition (regarding strawberries, dried by hanging them from the peduncle for 4 hours at 22ºC, 38% RH-[0095], [0118]).
Regarding claims 8 and 9, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating may be deposited in one or more layers wherein a layer of the coating may be of any suitable thickness, for example, between 0.1 µm and 1 mm ([0101]).
Regarding claim 10, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose the silk fibroin coating provides a barrier between the perishable food product and microbes and enhances preservation of the perishable food product that is susceptible to decay caused by bacteria (i.e. slows microbial growth on the perishable food product –[0006], [0073]).  
Regarding claims 12-14, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose the silk fibroin coating material may comprise one or more additives wherein the additives may include a vitamin, a sugar, an antimicrobial agent, a nutraceutical agent, a flavoring, a fragrance, a color, a plasticizer, or a humectant ([0062]-[0067]).
Regarding claim 15, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating provides an effective barrier to gas transport, such as oxygen (i.e. alters gas transport properties within the food composition [0132]).  Moreover, Omenetto et al. disclose that the silk fibroin coating material can significantly extend the shelf-life of perishable food products coated with the material ([0077], [0083]).  
Regarding claim 29, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating may be deposited in one or more layers wherein a layer of the coating may be of any suitable thickness, for example, between 0.1 µm and 1 mm ([0101]).
Regarding claim 31, Omenetto et al. disclose a perishable food product including fresh fruits and vegetables, meat products, grains, nuts, dairy products, beverages or processed foods comprising a protein-based coating material (i.e. silk fibroin) ([0028]-[0030], [0043]-[0050]).  Omenetto et al. disclose that the silk fibroin coating material is prepared as an aqueous (i.e. water) solution with the silk fibroin dissolved therein ([0092]).  
Omenetto et al. disclose wherein the solution with the silk fibroin dissolved therein has a final concentration of about 0.1 to 20% by weight ([0092]).  
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042  In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa. 
Here, Omenetto et al. clearly disclose a range overlapping with the claimed range of 10 kDa-600 kDa (claim 16).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  While Omenetto et al. does not precisely disclose the claimed ratio of silk fibroin fragments, given Omenetto et al. disclose silk fibroin peptides having an average molecular weight ranging between about 50 kDa and about 400 kDa, it would have been obvious to one of ordinary skill in the art to have selected any range including between 0.1% and 10% of the silk fibroin fragments within the silk fibroin solution to have a molecular weight of over 400 kDa and between 1% and 45% of the silk fibroin fragments with the silk fibroin solution have a molecular weight of over 300 kDa.  
Omenetto et al. disclose that the silk fibroin coating can be deposited on the perishable food product by any suitable means, including spray coating ([0094]).  Omenetto et al. disclose a layer of the coating may be of any suitable thickness including between about 0.1 µm and about 1 mm (i.e. 1000 µm) ([0101]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  
Response to Arguments
Applicants’ arguments filed 9 March 2022 have been fully considered but they are not persuasive. 
Applicants explain “Omenetto teaches average molecular weight” and “[a]verage molecular weight, also referred to as weight average molecular weight, as discussed in Omenetto and like it name suggest, result in an averaged molecular weight for all of the fibroin fragments contained in the solution.”   In contrast, Applicants submit the claims of this application “are directed to specific distributions of molecular weight fragments in the solution.  Applicants argue “[i]n asserting that Omenetto’s disclosure of average molecular weight read on the claimed molecular weight distributions, the Office has disregarded the differences between the two statistical measure of molecular weight.”
The Examiner does not disregard the differences between average molecular weight and molecular weight distribution.  In this case, the average molecular weights disclosed by Omenetto et al. could encompass the claimed molecular weight distributions.    
Applicants submit “Omenetto only discloses an extremely broad weight average molecular weight range of about 50 kDa to about 400 kDa, which encompasses a huge number of possible combinations of both weight average molecular weights and the possible distributions encompassed therein for each individual average.”  Applicants submit “in relying on Omenetto’s broad range of about 50 kDa to about 400 kDa to arrive at the particular distributions of Applicant’s claimed solution, the Office disregards established caselaw.”  Specifically, Applicants notes “[a]s delineated in Genetics Institute v. Novartis Vaccines, 655, F.3d 1291, 1306(Fed. Cir. 2011)(citing In re Peterson, 315 f.3d 1325, 1330) (Fed. Cir. 2003), a prior art range that “is so broad as to encompass a very large number of possible distinct compositions” requires a finding of nonobviousness.”  
It is not clear the range of about 50 kDa to about 400 kDa is so broad as to encompass the “large number of possible distinct compositions” similar to Genetics Institute wherein 68,000 protein variants were encompassed by the claims.   Here, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any combination of silk fibroin fragment sizes within the range of average molecular weights discloses by Omenetto et al. to arrive at the present invention.  
Similar to the present invention, Omenetto et al. disclose a biopolymer-based (i.e. silk fibroin) coating material used to preserve perishable food.  The person of ordinary skill in the art would have found it obvious to use any combination of silk fibroin fragment sizes within the range of average molecular weight disclosed by Omenetto et al. to arrive at the present invention with a reasonable expectation of success (i.e., preserving a perishable food item). 
Applicants submit “[t]he Behrens Declaration provides the distribution of the silk solutions tested, which, as discussed above, are much more specific than the weight average molecular weight disclosed by Omenetto.”  Applicants argue “if the Behrens Declaration lacks specificity. . .then Omenetto must also lack specificity and would violate the finding of Genetics Institute.”
The fact the Examiner finds the molecular weight distributions of silk fibroin in the test solutions of the Behrens Declaration lack specificity, is not determinative of concluding Omenetto et al. violates the finding of Genetics Institute, thus, must also lack specificity.  While Omenetto et al. allows for a range of molecular weight distributions, the Examiner has established a prima facie case of obviousness.  Applicants have failed to provide persuasive evidence of unexpected results (see Response to Arguments section of the Non-Final Office Action mailed 23 November 2021). 
Regarding claim 4, Applicants submit “Omenetto says nothing about silk fibroin being specifically mixed into a beverage-the purported food composition alleged by the Office.”
Claim 4 is directed to a composition and not a method.  There is no step requiring that the silk fibroin is mixed into the food composition by a particular method.  Omenetto et al. disclose a perishable food product, including beverages, wherein at least part of which is in contact with a biopolymer-based coating material ([0029], claim 31).  Given Omenetto et al. disclose wherein the perishable food product is a beverage, it necessarily follows that the silk fibroin, when deposited, would be mixed into the beverage to some extent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759